Citation Nr: 0923385	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
seasonal respiratory allergies, to include sinusitis.

3.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
hyperglycemia.

4.  Whether new and material evidence has been presented in 
order to establish entitlement to service connection for 
tuberculosis.

5.  Entitlement to service connection for diabetes mellitus 
type II.

6.  Entitlement to service connection for rheumatic heart 
disease.

7.  Entitlement to service connection for arthritis of 
multiple joints.

8.  Entitlement to service connection for dyslipidemia.

9.  Entitlement to service connection for erectile 
dysfunction, secondary to medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1978 to April 
1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The Veteran's representative submitted a change of address 
notification in June 2006.  As such, this matter was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND


In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted. The 
purpose of the remand is to secure additional medical records 
and to inform the Veteran of the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The record indicates that in April 1990, the Veteran filed a 
claim of entitlement to service connection for respiratory 
allergies, a right elbow lateral epicondylitis, 
hyperglycemia, and a tuberculosis (TB) test converter. In a 
March 1991 rating decision, the RO denied the claims, 
including a subsequent claim for hypertension. The Veteran 
did not appeal the rating decision and therefore, it is 
final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  Thus, the 
merits of the claim (i.e., whether service connection may be 
granted for the claimed disorders) may not be examined unless 
the veteran submits "new and material" evidence sufficient 
to reopen the claim. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1103.  

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  

In a February 2006 e-mail communication, the Veteran stated 
that there were missing medical records not considered by the 
RO during the course of the Veteran's claims and the RO's 
subsequent rating decision.  In light of the Veteran's 
statement, and the Veteran's relocation to South Carolina, 
which may entail treatment at VA facilities, the RO must 
contact the Veteran and attempt to ensure all medical records 
are associated with the claims file.

As such, the medical evidence of record is insufficient for 
the Board to render a decision on the service connection 
issues. Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall send the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) that: (a) notifies the 
Veteran of the evidence and 
information necessary to reopen the 
claim for service connection for 
hypertension, seasonal respiratory 
allergies, to include sinusitis, 
hyperglycemia, and tuberculosis (i.e., 
describes what new and material 
evidence is under the applicable 
standard); and (b) notifies the 
Veteran of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found 
insufficient in the prior denial on 
the merits.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.	The RO should obtain copies of all VA 
outpatient records.  All records 
obtained should be associated with the 
claims folder.

3.	The RO should obtain copies of any 
private medical treatment the Veteran 
has received for any and all 
disabilities he is claiming for 
entitlement to service connection, to 
include records from Landstuhl, 
Germany, Regional Medical Center, 
where the Veteran received post-
service treatment. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The Veteran may 
also submit any evidence or further 
argument relative to the claims at 
issue.

4.	 If necessary, the RO/AMC shall 
schedule the Veteran for any and all 
appropriate examinations related to 
the issues as listed above.

The following considerations will 
govern any scheduled examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

5.	 The Veteran is hereby notified that it 
is his  responsibility to report for 
any scheduled examination(s) and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination(s), documentation should 
be obtained which shows that notice 
scheduling the examination(s) was sent 
to the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable. 

6.	 After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claim.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claims, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




